NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5348-16T1


SELECTIVE WAY INSURANCE
COMPANY,

          Plaintiff- Respondent,

v.

DUFEK & MIGLIARO PLUMBING, INC.,

          Defendant- Appellant,

U.S. HOME CORPORATION, d/b/a LENNAR
CORPORATION, JOANN WEAN, GREENBRIAR
FALLS ASSOCIATION, TAYLOR MANAGEMENT
COMPANY, INC., TOWNE & COUNTRY
MANAGEMENT, INTEGRA MANAGEMENT
CORP., ALCOA CONCRETE CONSTRUCTION
CO., INC., MENSER HEATING & AIR
CONDITIONING, INC., and STROBER
ORGANIZATION, INC.,

          Defendants.


                    Submitted on September 26, 2018 - Decided October 3, 2018

                    Before Judges Ostrer and Currier.
            On appeal from Superior Court of New Jersey, Law
            Division, Monmouth County, Docket No. L-2007-16.

            Sherman, Silverstein, Kohl, Rose & Podolsky, PA,
            attorneys for appellant (Alan C. Milstein and Matthew
            Podolnick, of counsel and on the briefs).

            Sullivan and Graber, attorneys for respondent (James F.
            Sullivan and Christine C. Ryan, of counsel and on the
            brief).

PER CURIAM

      We have been advised prior to argument that this matter has been settled

and the parties have executed a stipulation of dismissal. Accordingly, the appeal

is dismissed with prejudice and without costs.




                                                                         A-5348-16T1
                                       2